Citation Nr: 1100883	
Decision Date: 01/08/11    Archive Date: 01/14/11

DOCKET NO.  06-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus 

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for unexplained health 
problems due to Agent Orange exposure.

4.  Entitlement to service connection for chronic foot rot.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for bilateral hearing loss 
disability.

7.  Entitlement to service connection for upper extremity 
peripheral neuropathy, claimed as nerve damage as a result of 
Agent Orange exposure.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Veteran, his son, his spouse, and B.R.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2006, the Veteran and his spouse testified at an RO 
hearing before a Decision Review Officer.  A transcript of that 
proceeding is of record.

In January 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge with witnesses 
including the Veteran's son, Mr. B.R., as well as observers who 
did not participate in the proceedings.  A transcript of that 
hearing is of record, as well as a transcript with the Veteran's 
annotations.

The Board notes that the Veteran initiated an appeal of a denial 
of entitlement to service connection for lower extremity 
peripheral neuropathy, claimed as secondary to his service-
connected diabetes mellitus.  However, he did not perfect his 
appeal with the submission of a substantive appeal in response to 
the June 2008 Statement of the Case, and the issue has not been 
certified for consideration by the Board.  The Board will limit 
its consideration accordingly.

The issues of entitlement to service connection for bilateral 
hearing loss disability, upper extremity peripheral neuropathy, 
chronic foot rot and sleep apnea are addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to his period 
of active service.

2.  A chronic back disability was not present until more than one 
year following the Veteran's discharge from service and is not 
etiologically related to active service.

3.  The Veteran does not have unexplained health problems related 
to his exposure to Agent Orange during service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A back disability was not incurred in or aggravated by active 
service, and the incurrence or aggravation of arthritis of the 
back during such service may not be presumed, .  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

3.  The criteria for the establishment of service connection for 
a unexplained health problems due to Agent Orange exposure are 
not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. 
L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claim for service connection for 
tinnitus.  Therefore, no further development with respect to 
those claims is required under 38 U.S.C.A. §§ 5103, 5103A or 38 
C.F.R. § 3.159.

With respect to the claims for service connection for a back 
disability and unexplained health problems due to Agent Orange 
exposure, the record reflects that the Veteran was provided with 
the notice required under the VCAA by letter mailed in September 
2004, prior to the initial adjudication of the claim.  Although 
the Veteran was not provided notice concerning the disability-
rating and effective-date elements of the claims until March 
2006, after the initial adjudication of the claims, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for either of 
these claimed disabilities.  Therefore, no disability rating or 
effective date will be assigned so the failure to provide earlier 
notice with respect to these elements of the claims is no more 
than harmless error.

The record reflects that service treatment records, post-service 
treatment records, examination reports and hearing testimony have 
been obtained.  The Board notes that the Veteran has indicated 
that post-service treatment records from the Northport VA Medical 
Center (VAMC) would be relevant to his case.  However, the RO 
submitted a request to the Northpoint VAMC for such records with 
a response dated in October 2004 indicating that there were no 
treatment records found at Northport for the Veteran.  The only 
indication of the Veteran in the hospital's records was a piece 
of paper with the Veteran's relevant information (name, address, 
date of birth, and social security number) with a stamp 
indicating "REJECTED" with a date of October 1975.  

There is no other outstanding evidence indicated by either the 
Veteran or his representative.  Thus, the Board is satisfied that 
the RO has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such service 
to an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Tinnitus

The Veteran contends that he is entitled to service connection 
for tinnitus because it is related to his noise exposure during 
his active service. 
After careful consideration of all of the evidence, the Board 
finds that service connection for tinnitus is warranted.
The Veteran's DD 214 indicates that the Veteran served as a 
communications center specialist, which is an occupational 
specialty consistent with the reported noise exposure.  
Additionally, the DD 214 indicates that the Veteran was awarded 
the Vietnam Service Medal with additional bars for being an 
expert with the M-14 and M-16.  
The Veteran was afforded a VA examination during November 2004.  
The Veteran indicated that he had intermittent tinnitus for the 
prior thirty years which lasted a few minutes at a time.  The 
examiner indicated that as the Veteran's hearing was indicated as 
normal on separation, his bilateral hearing loss and tinnitus 
were less likely than not related to his active service.  The 
Board has not found the rationale for this opinion to be 
adequate.
The Board has determined that the evidence satisfactorily 
establishes that the Veteran was subjected to excessive noise 
during active duty.  The evidence does not satisfactorily 
establish that the Veteran had any other excessive noise 
exposure.  The Veteran is competent to testify as to the presence 
tinnitus.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
The Board has found the Veteran's statements to be credible.  
Therefore, the Board concludes that the Veteran's tinnitus 
originated during his period of active duty.




Service Connection for a Back Disability

The Veteran contends that he has a current back disability which 
is related to active service.  The Veteran additionally reported 
during his Board hearing that he had been treated on several 
occasions in service for back problems with the relevant in-
service treatment records having been lost or misplaced.  The 
Veteran has also contended that his separation examination was 
perfunctory in nature.  The Veteran has supported such statements 
with testimony from his spouse during his RO hearing and from a 
friend during his Board hearing.  

The Veteran's service treatment records indicate that he was seen 
during June 1970 due to pain in his back.  He was diagnosed with 
an acute lumbosacral strain.  The Veteran's report of medical 
history completed in connection with his January 1972 separation 
examination indicates that the Veteran reported that he did not 
ever have recurrent back pain.  The Veteran's back was found to 
be normal on the discharge examination.

Post-service treatment records and records from the Social 
Security Administration indicate that the Veteran injured himself 
while working at [redacted].  More specifically, a 
May 1973 examination report indicates that the Veteran gave a 
history of injuring himself at work on March 9, 1973, while 
lifting a radiator in an uncomfortable position.  The examiner 
indicated that the Veteran was 100 percent disabled due to this 
injury.  The Veteran's written claim for Social Security 
Disability benefits indicates that the first time his back 
illness or injury bothered him was on March 9, 1973.  The record 
of the Veteran's interview for Social Security Disability 
benefits indicates that the first time his back illness or injury 
bothered him was on March 9, 1973, when he was installing 
linoleum in a house and he lifted the radiator.  A discharge 
summary from Southside Hospital dated in April 1974 indicates 
that the Veteran had a herniated disc for which he received a 
laminectomy and a foraminotomy at L5-S1.  The Veteran was 
subsequently granted Social Security Disability from the time of 
the work accident to the present on the basis of the reported 
injury and subsequent medical documentation.  Additionally, a VA 
treatment note from April 1990 indicates that the Veteran had 
been on disability due to a back injury while doing carpeting and 
linoleum work fifteen years prior.  An April 1998 disability 
evaluation record indicates that the Veteran reported undergoing 
a laminectomy in 1974 related to a work injury fourteen months 
prior to the surgery.  

The report of a VA examination performed in May 2008 with an 
addendum dated in August 2008 reiterates the medical 
documentation as outlined above.  The examiner opined that the 
Veteran's current degenerative joint disease diagnosed at the 
time of the VA examination is not at least as likely as not 
related to the Veteran's active service.  The examiner based his 
opinion on the fact that there is only one diagnosed acute back 
sprain in-service with excellent and contemporaneous 
documentation of a post-service injury which was significant and 
led to lumbar back surgery.  The examiner also pointed out that 
the Veteran reported multiple times that his back problems began 
with his post-service back injury.

To summarize, the Board has determined that the preponderance of 
the evidence establishes that the Veteran's current back disorder 
developed more than one year following his discharge from service 
and is not related to active service.  The Board finds that the 
medical opinion proffered by the May 2008 VA examiner based on 
evidence contemporaneous to the Veteran's post-service back 
injury is more probative than the Veteran's more recent 
statements that his current back problems originated during 
active service.  The Board additionally notes that there is no 
objective medical evidence of record which relates the Veteran's 
in-service treatment for back problems with his current 
condition.

The United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000). 

In reaching this conclusion, the Board has considered the 
Veteran's contentions.  It is true that lay statements may be 
competent to support claims for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  In the instant case, however, the evidence of record 
does not demonstrate that the Veteran, who is competent to 
comment on post-service symptoms and his experiences in service, 
has the requisite expertise to render a medical diagnosis or to 
comment on a question of medical causation or aggravation.  
Moreover, to the extent that the Veteran is claiming that he has 
had chronic back problems since service, the Board has not found 
the Veteran to be credible.  His statements are self serving and 
directly contradicted by the service treatment records and the 
history he provided on multiple occasions in connection with 
post-service treatment and evaluation of his back disability. 

Service Connection for Unexplained Health Problems due to Agent 
Orange Exposure

The Veteran contends that he has unexplained health problems due 
to Agent Orange.  During the Veteran's Board testimony, he 
indicated that these health problems include losing stuff, 
dropping stuff and his arms swelling.

The Veteran's DD 214 indicates that he spent six months and ten 
days overseas of his twenty-six months and seventeen days in-
service.  Service treatment records indicate that he served in 
Germany from at least June 1970 to September 1970.  The Veteran's 
separation examination dated January 1972 indicates that he had 
an accident while serving in the Republic of Vietnam.

The Board notes that the Veteran has not specified an actual 
disability for which he is pursuing compensation.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent 
a disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  Thus, there is no 
evidence showing current disability resulting from the Veteran's 
exposure to Agent Orange, other than the conditions for which the 
Veteran has already been service-connected.  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  The Court has held that the requirement 
for service connection that a current disability be present is 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim even though the disability resolves prior to the 
Secretary's adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).  In this case, the Veteran has not 
identified any diagnosed disorder present during the period of 
this claim that is due to Agent Orange exposure nor does the 
medical evidence show the presence of such a disability during 
the period of this claim.  Therefore, the Board must conclude 
that the preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for unexplained health problems 
due to Agent Orange exposure is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to the remaining claims 
on appeal.  
Concerning the Veteran's claim for service connection for 
bilateral hearing loss disability, although a VA examiner 
indicated in a November 2004 examination report that the 
Veteran's current bilateral hearing loss is not related to active 
service, the examiner did not comment as to whether the Veteran's 
current bilateral hearing loss is related to or aggravated by his 
service-connected allergic rhinitis.  The Board additionally 
notes that a February 2005 pulmonary treatment note indicates 
that the Veteran's allergic rhinitis is likely exacerbating and 
limiting his ability to treat his obstructive sleep apnea.  Thus, 
in keeping with the parameters set forth in Allen, these claims 
must be remanded to the AOJ in order to have a VA examination 
concerning whether the Veteran's bilateral hearing loss or sleep 
apnea are secondary to or aggravated by his service-connected 
allergic rhinitis.

A May 2008 VA examination report indicates that the Veteran was 
diagnosed with left ulnar neuropathy across the elbow by 
objective evidence.  The report of the Veteran's induction 
examination in September 1969 notes that the Veteran had 
fractured his left forearm prior to active service.  The Board 
additionally notes that the Veteran was diagnosed with possible 
tardy ulnar palsy during October 1971 while on active service.  
Thus, the Board finds that the Veteran should be afforded a VA 
examination to determine if the Veteran's current left ulnar 
neuropathy is related to his active service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Concerning the Veteran's chronic foot rot claim, the Board notes 
that the issue of in-service treatment was conceded during the 
Veteran's Board testimony.  As a February 2004 VA treatment 
record indicates thick, scaly plaques on the extensor surface of 
the metacarpal joints with reports of episodic swelling of the 
Veteran's left foot, the Board finds that the Veteran should be 
afforded a VA examination to determine if the Veteran's claims of 
in-service fungus and foot rot are related to a current foot 
condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Obtain and associate with the claims 
files any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the Southern 
Arizona VA Healthcare System.

2.  Then, the Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the nature and 
etiology of his left ulnar neuropathy and 
bilateral foot disorder.  The claims folders 
must be made available to and reviewed by the 
examiner.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion concerning each 
currently present foot disability and left 
ulnar neuropathy as to whether there is a 50 
percent or better probability that the 
disorders are etiologically related to his 
active service.  

The rationale for all opinions expressed must 
also be provided.

3.  The Veteran should be afforded a VA 
examination by an examiner or examiners with 
sufficient expertise to determine if his 
sleep apnea and bilateral hearing loss are 
secondary to or aggravated by his service-
connected allergic rhinitis.  The claims 
folders must be made available to and 
reviewed by the examiner(s).  

Based upon the examination results and the 
review of the claims folders, the examiner(s) 
should provide an opinion concerning to 
whether there is a 50 percent or better 
probability that the Veteran's sleep apnea 
and bilateral hearing loss disability are 
secondary to or aggravated by his service-
connected allergic rhinitis.  

The rationale for all opinions expressed must 
also be provided.

4.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


